Citation Nr: 0728852	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals, 
cervical spine injury with decreased range of motion, 
weakness, and left hemisensory loss to the left side, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a higher initial evaluation for tension-
vascular headaches, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for right hip bursitis 
also claimed as right hip injury.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issues of service connection for right hip bursitis and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have severe intervertebral disc 
syndrome.  

2.  The veteran does not have severe limitation of motion of 
his cervical spine.

3.  The veteran does not have ankylosis or forward flexion of 
the cervical spine limited to 15 degrees or less.

4.  The veteran has not had incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks during the past 12 months.  

5.  The veteran does not have a diagnosis of multi-infarct 
dementia, nor does he have characteristic prostrating 
migraine attacks occurring on average once a month over the 
last several months.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for residuals, cervical spine injury with 
decreased range of motion, weakness, and left hemisensory 
loss to the left side, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.71a, 
Diagnostic Codes 5243 (2006), 5290-5293 (2002).

2.  The criteria for an initial disability rating in excess 
of 10 percent for tension-vascular headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, Part 4, Diagnostic Codes 8100, 8045 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disabilities at issue have not 
significantly changed and that uniform ratings are warranted.

Cervical spine injury residuals

The veteran appeals the RO's August 2002 decision denying a 
rating greater than 20 percent for residuals, cervical spine 
injury with decreased range of motion, weakness, and left 
hemisensory loss to the left side, upon the grant of service 
connection.  The rating is effective from the day following 
service discharge.  The veteran wants not only the range of 
motion, but all of the orthopedic and neurological 
manifestations associated with this disability considered, 
and feels that when they are, a higher rating is supportable.

During the course of the rating period, which begins June 1, 
2001, there have been changes to the rating schedule.  A new 
general rating formula for diseases and injuries of the 
spine, in 38 C.F.R. § 4.71a, is effective from September 26, 
2003.  Moreover, the rating criteria for intervertebral disc 
syndrome were revised to provide for rating this disability 
on the basis of incapacitating episodes, or chronic 
orthopedic and neurological manifestations, effective from 
September 23, 2003.  The changed rating criteria cannot be 
applied earlier than the effective date of the change.  

The normal range of motion of the cervical spine is, per 
38 C.F.R. § 4.71a, Plate V (2006): 45 degrees forward 
flexion; 45 degrees backward extension; 45 degrees of lateral 
bending to each side; and 80 degrees of lateral rotation to 
each side.  

The provisions of 38 C.F.R. § 4.40 indicate that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as regards 
the joints the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.) (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations. 

The RO has rated the disability under Diagnostic Code 5290-
5293.  When Diagnostic Code 5293 is used, Diagnostic Code 
5290 can not also be used, because both codes compensate for 
limitation of motion, and so using both at the same time 
would be compensating the same disability twice.  
38 C.F.R. § 4.14.  See VAOPGCPREC 36-97 (December 12, 1997), 
63 Fed. Reg. 31262 (1998) (Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (IDS), involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae).   

Under Diagnostic Code 5293, which accounts for orthopedic and 
neurological manifestations, a rating higher than 20 percent 
is not warranted.  The next higher rating is 40 percent which 
is for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  The veteran's spine was 
normal on service retirement physical in January 2001, and he 
denied lameness, paralysis, and neuritis at that time.  On VA 
examination in March 2002, the veteran reported that he is 
somewhat weaker on the left side than the right and sometimes 
loses feeling in his left shoulder.  He reported decreased 
range of motion in his cervical spine and some sensory loss 
and weakness in the left hand.  

Neurologically, he was normal in March 2002 with the 
following exceptions:  There was a left hemisensory loss 
involving the left face to pin and temperature.  There was a 
slight decrease in vibratory sensation on the left side.  
Joint position sense and two point discrimination were 
intact.  There was a denser sensory loss in the C7 digits of 
the left hand.  There was some weakness of the left arm 
especially in the left hand grip and most especially of the 
ulnar fingers.  Reflexes were decreased to biceps and 
brachioradialis, and were reported as both increased and 
decreased to triceps.  Importantly, coordination was normal.  
See 38 C.F.R. §§ 4.40, 4.45.  Moreover, there was a sensory 
change in the left side of the face, primarily in the lower 
face, but no motor changes in the face were reported.  Also, 
the impression was cervical spine injury with resultant 
decreased range of motion in the cervical spine, left 
hemisensory loss, and mild weakness on the left side.  In 
essence, that examination did not objectively demonstrate 
limitation of motion.  It demonstrated mild weakness on the 
left side, and while there were sensory changes and decreased 
reflexes in the left upper extremity, there were no motor 
changes shown in the face.  On evaluation in March 2003, 
moreover, the veteran denied hemiparesis, he was in no acute 
distress, his neck was supple, and his neurological 
examination was grossly non-focal.  All of this indicates 
that severe intervertebral disc syndrome as contemplated by 
old Diagnostic Code 5293 is not present or nearly 
approximated.

As for old Diagnostic Code 5290, the severe limitation of 
motion of the cervical spine necessary for a 30 percent 
rating is not present.  The veteran told the examiner he had 
decreased range of motion in his cervical spine in March 
2002, and the examiner repeated this in his impression, but 
did not say how much it was decreased, or indicate that he 
examined the veteran for range of motion.  There was no range 
of motion testing reported.  When the veteran complained of 
neck pain in December 2003, he indicated that he was not 
having loss of strength.  Also, his neck was supple, there 
were no palpable nodules, and his range of motion and 
strength in the cervical spine were intact.  These are 
important in considering 38 C.F.R. §§ 4.40 and 4.45, as 
functional impairment is what is to be compensated.  The 
March 2003 report states that the veteran could not flex 
forward more than "2-" degrees, that flexion was okay, and 
that he could rotate 30-40 degrees before pain.  This report 
and the rest of the evidence show that severe limitation of 
motion of the cervical spine is not present or nearly 
approximated.  

Under the new general rating formula for diseases and 
injuries of the spine, the veteran does not have or nearly 
approximate limitation of forward flexion of the cervical 
spine to 15 degrees or less, and he does not have ankylosis.  
Either of these is needed for a 30 percent or higher rating.  
Cervical spine forward flexion limited to 15 degrees or less 
was not reported in March 2003, about 6 months before the new 
general rating formula became effective on September 26, 
2003.  Inability to flex forward to more than "2-" degrees 
was reported.  Forward flexion limited to 15 degrees or less 
is not shown in December 2003 either, after the general 
rating formula became effective.  To the contrary, the 
veteran's range of motion and strength were intact.  
Accordingly, a higher rating under the new general rating 
formula it is not warranted.

Under the new formula for rating intervertebral disc syndrome 
based on incapacitating episodes, the requirements for a 
rating higher than 20 percent are not met either.  For the 
next higher rating of 40 percent or a higher rating than that 
to be assigned under that formula, there would have to be 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months.  The formula defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment prescribed 
by a physician.  No physician-prescribed bedrest is shown for 
intervertebral disc syndrome.  

Discussion of other diagnostic codes is not argued for or 
found to be necessary.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (en banc).  The old diagnostic codes concerning 
vertebral fracture (DC 5285), ankylosis (DC 5286, 5287, 5288, 
5289), or limitation of motion of the dorsal (DC 5291) or 
lumbar (DC 5292) segments do not apply because fracture or 
ankylosis is not demonstrated, and the dorsal and lumbar 
segments of the spine are not part of the service-connected 
disability.

Additionally, the record does not show any basis upon which 
to assign an extraschedular rating.  The veteran is working 
at an airport according to the March 2003 treatment record, 
and neither marked interference with employment nor frequent 
periods of hospitalization is claimed or shown.  Accordingly, 
referral for an extraschedular rating per 
38 C.F.R. § 3.321(b)(1) (2006) is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Headaches

The veteran appealed the August 2002 decision denying an 
initial  compensable rating for headaches.  The RO changed 
the disability rating to 10 percent effective from the day 
following service discharge in February 2004, and changed the 
Diagnostic Code at that time from 8100 to 8045.  As the 
veteran is presumed to be seeking the maximum rating, the 
matter of a rating higher than 10 percent remains on appeal.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993).

Diagnostic Code 8045 does not permit a rating higher than 10 
percent under the circumstances present.  The Code is for 
brain disease due to trauma, and it indicates that purely 
subjective complaints such as headaches, recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  It states that this 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  It also states that 
ratings in excess of 10 percent for brain disease due to 
brain trauma under Diagnostic Code 9304 are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  There is no diagnosis of 
multi-infarct dementia.  In light of the rating provisions, a 
higher rating can not be assigned using Diagnostic Code 8045.  

Diagnostic Code 8100 which is for migraine will also be 
considered.  Under it, migraine with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months warrants a 30 percent rating.  

In this case, the evidence does not show or nearly 
approximate migraine with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  Neither the veteran nor the examiner reported that 
the veteran had prostrating headaches on VA examination in 
March 2002.  Instead, the veteran reported throbbing and 
pounding headaches, and he denied nausea, vomiting, and 
photophobia.  There were no complaints of prostrating 
headaches in March 2003.  Instead, the veteran stated that he 
works at the airport and has headaches when he has to wear a 
tie, and that Naproxyn provides some relief.  He denied 
headache at the time.  In addition to all of the above, there 
are no other current treatment records for headaches, showing 
prostrating headaches or not.  I conclude that the veteran 
does not have or nearly approximate characteristic 
prostrating migraine attacks occurring on an average once a 
month over the last several months.  In light of the 
evidence, an increased rating is not warranted under 
Diagnostic Code 8100.  

The Board has reviewed the rating schedule and finds that no 
other Diagnostic Code is appropriate.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc).  Additionally, there 
does not appear to be any basis to assign an extraschedular 
rating.  The veteran is working at an airport according to 
the March 2003 treatment record, and neither marked 
interference with employment nor frequent periods of 
hospitalization is claimed or shown.  Accordingly, referral 
for an extraschedular rating per 38 C.F.R. § 3.321(b)(1) 
(2006) is not warranted.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  These are initial 
rating claims following grants of service connection.  The 
October 2001 letter provided the requisite notification for 
the claims for service connection - although the September 
2001 claim and the October 2001 letter did not specifically 
mention cervical spine disability claim.  Service connection, 
moreover, has been established for both headache and cervical 
spine disabilities, so any deficiencies in notice concerning 
connecting these disabilities to service are not prejudicial.  
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Concerning the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), regarding effective dates and degrees of disability, 
the veteran can not possibly have an earlier effective date 
for the grant of service connection than the date following 
service discharge which is currently assigned for both 
disabilities, 38 C.F.R. § 3.400 (2006), and he did not appeal 
the effective date determinations.  Also, in October 2001, 
the veteran was advised to submit authorizations to obtain 
medical records from each doctor and hospital that treated 
him.  On examination in March 2002, he indicated that he 
averages 1-2 headaches a month, and there is no evidence that 
they are prostrating.  Furthermore, uniform ratings have been 
assigned.  Any Dingess notice deficiencies are not 
prejudicial.  

The veteran did not receive the new rating criteria for 
cervical spine disorders prior to the initial adjudication in 
August 2002, but the changes in the rating criteria occurred 
later, and the veteran was given notice of the changed 
criteria in February 2004 and an opportunity to submit 
additional evidence thereafter.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claims and to respond to VA 
notices.  There is no prejudice regarding the timing of the 
notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
private medical records, and VA medical records, and examined 
the veteran for cervical spine and headache disabilities in 
March 2002.  There is not any indication that there are any 
outstanding relevant records which would serve to advance the 
claims.  VA has satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

A higher initial evaluation for residuals, cervical spine 
injury with decreased range of motion, weakness, and left 
hemisensory loss to the left side is denied.

A higher initial evaluation for tension-vascular headaches is 
denied.

REMAND

Right hip bursitis or injury

An April 1999 service medical record shows treatment for a 
hip problem, and the veteran reported chronic hip pain since 
1999 on service discharge examination in January 2001.  The 
assessment in April 1999 was general muscle tightness.  
Rectus femoris, iliopsoas, and piriformis muscles were 
mentioned.  The assessment on VA examination in December 2002 
was right hip bursitis.  There is no medical opinion as to 
whether it is at least as likely as not (a probability of at 
least 50 percent) that any current right hip disability is 
related to service manifestations.  Accordingly, remand for 
examination is necessary.  38 C.F.R. § 3.159.  

Tinnitus

Review of the service medical records reveals complaints of 
sore throat, ringing ears, headache, and congestion in 
September 1990.  Later during service, the veteran denied 
relevant symptoms in 1993, 1996, 1997, and 2001.  After the 
veteran had claimed service connection for tinnitus in 
September 2001, a VA examiner in May 2002 stated that the 
veteran reported no problems with tinnitus and denied any 
problems of tinnitus.  After the claim was denied in August 
2002 and the veteran was given a copy of the rating decision, 
which indicated that the May 2002 report revealed that the 
veteran reported no problems with tinnitus, the veteran 
obtained a copy of the May 2002 VA examination report.  He 
then stated in October 2002 that he suffers from occasional 
ringing in the ears and does not know why the examiner in May 
2002 stated that he did not have problems with tinnitus; he 
added that the examiner did not even ask him the question.  
In light of the circumstances, another examination should be 
conducted, as indicated below.  38 C.F.R. § 3.159. 

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of the right hip.  The 
examiner should indicate all current 
diagnoses involving the right hip and, 
for each diagnosis, render an opinion 
with reasons as to whether it is at 
least as likely as not (a probability 
of at least 50 percent) that such 
diagnosis is related to disease or 
injury during service.  The claims 
folder should be made available to and 
reviewed by the examiner.  

2.  Examine the veteran for tinnitus.  
The examiner should indicate whether 
the veteran has tinnitus and, if he 
does, render an opinion with reasons as 
to whether it is at least as likely as 
not (a probability of at least 50 
percent) that it is related to disease 
or injury during service.  The claims 
folder should be made available to and 
reviewed by the examiner.  

3.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


